Case 3:20-mj-0O6001-DEA Document 11 Filed 08/18/20 Page 1 of 1 PagelD: 14

AQ 94d (Rev, 06/09) Commitmeni to Another District

 

UNITED STATES DISTRICT COURT

for the

District of New Jersey

 

United States of America )
v. )
} Case No, 20-MJ-6001-02(DEA)
JUAN CISNEROS PORTILLO }
} Charging District’s
Defendant } Case No, 4:20CR00017

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the ANaskes " District of Als ( NGS :

(if applicable) —Yracersonboe, division, The defendant may need an interpreter for (hid! language:
SPANISH

 

The defendant: © will retain an attorney.

ck is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be

 

 

 

il
Judge's signature

DOUGLAS E. ARPERT, USMJ

 

Printed name and title

RECEIVED
AUG 18 2020

DOUGLAS E, ARPERT
U.S. MAGISTRATE JUDGE

 
